—Judgment, Supreme Court, New York County (Edward Sheridan, J., at hearing and plea; Juanita Bing Newton, J., at sentence), rendered June 30, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a prison term of one year, unanimously affirmed.
Defendant’s valid waiver of his right to appeal the suppression ruling was not negated by the court’s imposition of a sentence greater than that bargained for, where defendant clearly violated a condition, to which he assented, of his voluntary, intelligent and knowing plea (see, People v Green, 227 AD2d 240, lv denied 88 NY2d 985). There being no viable issues to consider on appeal, we affirm. (People v Callahan, 80 NY2d 273, 284.) Concur—Sullivan, J. P., Wallach, Rubin, Tom and Andrias, JJ.